Drennen, J., dissenting: I agree with the first part of Judge Tan-nenwald’s dissent concerning the question of consideration, but I am not certain that he reaches the correct conclusion with respect to allocation of the consideration and the amount to be excluded from the gross estate. I am inclined to take the view that $190,131 should be excluded because that is the amount of the consideration received by decedent for the interest transferred to his wife and the consideration she paid for what she received for herself. Of course, this means I also disagree with the allocation made in the majority opinion,